DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10-14, 16-21, 24, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 2018/0314157) in view of Applicant’s Admitted Prior Art (AAPA) and Beh et al. (WO 2018/182536). 	Regarding claim 1, Bryant et al. teach “a method of making a photocured structure by continuous liquid interphase printing (abstract), wherein the photocured structure comprises a photocured backing layer and a photocured relief image printing layer formed on the photocured backing layer (paragraphs 47-50) the method comprising the steps of:  	a) providing a liquid photocurable composition in a reservoir (paragraph 42), wherein the photocurable composition comprises:  		i) one or more binder resins (paragraph 43);  		ii) one or more monomers (paragraph 44); and  		iii) a photoinitiator (paragraph 45);  	wherein a source of actinic radiation is used to selectively crosslink and cure the photocurable composition (paragraph 49), the reservoir comprises a bottom which is substantially transparent to the wavelength(s) of actinic radiation used to cure the photocurable composition (paragraph 46), and wherein the source(s) of actinic radiation is(are) positioned to shine actinic radiation through the transparent bottom of the reservoir (paragraph 49); and  	b) providing a carrier plate comprising a substrate wherein the substrate provides a surface on which the photocured backing layer is formed, and wherein the reservoir is below the carrier plate (paragraph 47);  	c) bringing the substrate into contact with the liquid photocurable composition in the reservoir (paragraph 48);  	d) selectively exposing the liquid photocurable composition to actinic radiation beneath the transparent bottom of the reservoir, wherein the actinic radiation crosslinks and cures selected areas of the liquid photocurable composition in the reservoir (paragraph 49);  	e) moving the carrier plate away from the reservoir while the actinic radiation continuously crosslinks and cures the photocurable composition to form the photocured” structure “on the carrier plate simultaneously as the carrier plate is withdrawn from the reservoir (paragraph 50).” 	Bryant et al. fail to teach “wherein steps c ) and d) are repeated until formation of the photocured backing layer is complete and then steps c) and d) are repeated until formation of the photocured relief image printing layer is complete on top of the photocured backing laver; and 	wherein the photocured backing laver comprises solid regions and a series of openings and the photocured relief image printing layer comprises solid regions and printing features. wherein the solid regions and the series of openings of the photocured backing layer are formed so as to mirror solid regions and printing features of the photocured relief image printing layer formed thereon: and  	wherein chemical and physical properties of the liquid photocurable composition are adjusted during curing to control durometer and density of the photocured backing layer and shape, size, placement, and density of the series of openings of the photocured backing layer and shape, size, placement, and density of the printing features of the photocured relief image printing layer, wherein properties of compressibility, modulus, and displaceability of the photocured backing layer and relief image printing layer are controlled.” 	However, AAPA teaches using a compressible backing layer made from foam (paragraph 32) for printing on corrugated stock (paragraph 28), and further teaches having composite or foam portions beneath half tone portions of the plate but not under solid portions (paragraph 37).  
	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the backing layer of Bryant et al. a compressible backing layer in order to print on corrugated stock.   	Bryant et al. further teach that the method of continuous liquid interphase production (CLIP) is beneficial because it involves less time because it does not use a repetitive layering process (paragraph 102).  Beh et al. teach creating a single monolithic 3D printout with varying porosities and mechanical properties without any interface by varying the exposure (paragraph 27).  Furthermore, Examiner asserts that one having ordinary skill in the art would realize that using the CLIP technique to combine the compressible backing layer with the relief image printing layer by varying the exposure of the liquid photopolymer would similarly save time by not having to separately manufacture the backing layer and then having to layer the relief image printing layer on top of it.   	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the CLIP technique to combine the compressible backing layer with the relief image printing layer by varying the exposure of the liquid photopolymer in order to save time in the process.  	Furthermore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the CLIP technique to form the different porosity backing areas (corresponding to the ‘foamed’ portions of the halftone portions as taught by AAPA) beneath the half tone image areas simultaneously with the more solid backing areas beneath the solid image areas in order to make the overall process more seamless and save further time. 	Regarding claim 2, Bryant et al. further teach “wherein the substrate comprises a cured layer of photopolymer on the surface of the substrate on which the photocured structure is formed (paragraph 47).” 	Regarding claim 3, Bryant et al. further teach “wherein the carrier plate transports the photocured structure away from the reservoir as layers of crosslinked and cured photocurable composition are continuously formed (paragraph 63).” 	Regarding claim 10, Bryant et al. further teach “wherein the printing features comprise a plurality of printing dots (paragraph 98).” 	Regarding claim 11, Bryant et al., as modified, teach all that is claimed, as in claim 1 above, except “wherein the thickness of the backing layer is between about 0.015 and about 0.125 inches.”  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, the general conditions of the overall thickness of the plate are known (paragraph 97).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to set the thickness of the backing layer to between about 0.015 and about 0.125 inches in order to find the workable or optimum thickness. 	Regarding claim 12, Bryant et al. further teach “where the total thickness of the backing layer and the relief image printing layer is between about 0.045 and about 0.250 inches (paragraph 97).” 	Regarding claim 13, Bryant et al. further teach “wherein the liquid photocurable composition further comprises a polymerization inhibitor (paragraph 46), wherein the polymerization inhibitor is selected from the group consisting of p-methoxyphenol, hydroquinone, and alkyl and aryl-substituted hydroquinones and quinones, tert-butyl catechol, pyrogallol, copper resinate, naphthalamines, beta-naphthol, cuprous chloride, 2,6-di-tert-butyl-p-cresol, butylated hydroxytoluene (BHT), oxalic acid, phenothiazine, pyridine, nitrobenzene and dinitrobenzene, p-toluquinone, chloranil or combinations thereof (paragraph 93).” 	Regarding claim 14, Bryant et al. as modified further teach “wherein the photocured structure comprises varying properties as a function of depth within the plane of the layer(s) and/or across the thickness of the layer(s) of the photocured structure (since there is a relief structure formed, clearly, within a layer which has both relief and non-relief areas, there will be a different property at the relief and non-relief areas).” 	Regarding claim 16, Bryant et al. further teach “wherein chemical and/or physical properties of the photocured backing layer are controlled as a function of position within the X-Y plane of the photocured backing layer and/or across the Z direction (thickness) of the photocured backing layer, wherein such control is established by variation in one or more curing condition variables during crosslinking and curing of the liquid photocurable composition, wherein the one or more curing condition variables are selected from the group consisting of:  	h) type of actinic radiation source and/or wavelength(s) of the radiation used to effect the crosslinking and cure of the photocurable composition;  	i) irradiance (intensity) of the actinic radiation (clearly, when creating a relief portion of the plate, this will be a non-zero value as a function of position, while creating a non-relief portion of the plate, this will be a value which is less than the intensity required for polymerization);  	j) energy density (dosage) of the actinic radiation;  	k) exposure type, including flood, moving bed, or moving lamp source;  	l) temperature of the photocurable composition; and m) pre-cure and/or post-cure of the photocurable composition.” 	Regarding claim 17, Bryant et al., as modified, further teach “wherein differential chemical and/or physical properties of the photocured backing layer are achieved in a discontinuous gradient across the X-Y plane or across the Z thickness of the layer(s) of the backing layer (clearly, between relief portions, since there is a porosity beneath the halftone image portions and solid areas beneath solid image portions, there is a discontinuous gradient).” 	Regarding claim 18, Bryant et al., as modified, further teach “wherein differential chemical and/or physical properties of the photocured backing layer are achieved in a segmented or block pattern within the X-Y plane of the layer(s) of the backing layer (Examiner interprets a the corresponding solid and porous regions below the solid image areas and halftone image areas, respectively, to be a segmented pattern, at least within the X-Y plane).” 	Regarding claim 19, Bryant et al. further teach “wherein the binder resin is functionalized with polymerizable moieties in blocks or randomly distributed along the polymer or oligomer backbone (paragraphs 89 and 90).” 	Regarding claim 20, Bryant et al. further teach “wherein the binder resin comprises copolymers based in part or in whole upon acrylates, methacrylates, styrene, isoprene, butadiene, vinyl acetate, maleates, furnarates, maleimides, vinyl ethers, N-vinyl amides, and vinyl esters, wherein polymerizable double bonds are pendant to the copolymer chain (paragraph 89).” 	Regarding claim 21, Bryant et al. further teach “wherein the functionalized binder resin is used as a reactive plasticizer, compatibilizer, and/or a polymerizable matrix component in the photocurable composition (Examiner interprets the binder resin of Bryant et al. to broadly fit the definition of ‘a polymerizable matrix component’ since a binder can be considered a matrix).” 	Regarding claim 24, Bryant et al. teach “a method of making a photocured structure by three-dimensional printing (paragraph 80), wherein the photocured structure comprises a backing layer and a photocured relief image printing layer formed on the photocured backing layer, said method comprising:  	a) providing a liquid photocurable composition in a reservoir of a three-dimensional printer (paragraph 81), wherein the liquid photocurable composition comprises:  		i) a binder resin (paragraph 82);  		ii) monomers (paragraph 83); and  		iii) a photoinitiator (paragraph 84); and  	b) providing a carrier plate comprising a substrate, wherein the substrate provides a surface on which the photocured” structure “is formed (paragraph 85); and  	c) using the three-dimensional printer to print liquid photocurable composition onto the substrate while exposing the printed photocurable composition to actinic radiation to cure the printed photocurable composition and form the photocured structure (paragraph 86).”  	Bryant et al. fail to teach “wherein the photocured backing layer comprises solid regions and a series of openings, wherein the solid regions and a series of openings mirror printing features of the relief image printing laver formed thereon, 	wherein the photocured structure further comprises a relief image printing layer formed on the photocured backing laver, wherein chemical and physical properties of the liquid photocurable composition are adjusted during curing to produce the photocured backing layer and the photocured relief image printing layer thereon, 	wherein the steps are repeated until formation of the photocured backing layer is complete and then steps are repeated until formation of the photocured relief image printing layer is complete on top of the photocured backing layer, 	wherein the photocured hacking layer comprises solid regions and the series of openings and the photocured relief image printing layer comprises solid regions and printing features, wherein the solid regions and series of openings of the photocured backing layer mirror solid regions and printing features of the photocured relief image printing layer formed thereon: and  	wherein durometer and density of the photocured backing layer and shape, size, placement, and density of openings of the series of openings are controlled to adjust properties of compressibility, modulus, and displaceability.” 	However, AAPA teaches using a compressible backing layer made from foam (paragraph 32) for printing on corrugated stock (paragraph 28), and further teaches having composite or foam portions beneath half tone portions of the plate but not under solid portions (paragraph 37).  
 	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the backing layer of Bryant et al. a compressible backing layer in order to print on corrugated stock.   	Bryant et al. further teach that the method of continuous liquid interphase production (CLIP) is beneficial because it involves less time because it does not use a repetitive layering process (paragraph 102).  Beh et al. teach creating a single monolithic 3D printout with varying porosities and mechanical properties without any interface by varying the exposure (paragraph 27).  Furthermore, Examiner asserts that one having ordinary skill in the art would realize that using the CLIP technique to combine the compressible backing layer with the relief image printing layer by varying the exposure of the liquid photopolymer would similarly save time by not having to separately manufacture the backing layer and then having to layer the relief image printing layer on top of it.   	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the CLIP technique to combine the compressible backing layer with the relief image printing layer by varying the exposure of the liquid photopolymer in order to save time in the process.  	Furthermore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the CLIP technique to form the different porosity backing areas (corresponding to the ‘foamed’ portions of the halftone portions as taught by AAPA) beneath the half tone image areas simultaneously with the more solid backing areas beneath the solid image areas in order to make the overall process more seamless and save further time. 
 	Regarding claim 31, Bryant et al. further teach “wherein the relief image printing layer comprises a plurality of printing dots (paragraph 98).” 	Regarding claim 32, Bryant et al., as modified, teach all that is claimed, as in claim 24 above, except “wherein the thickness of the backing layer is between about 0.015 and about 0.125 inches.”  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, the general conditions of the overall thickness of the plate are known (paragraph 97).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to set the thickness of the backing layer to between about 0.015 and about 0.125 inches in order to find the workable or optimum thickness. 	Regarding claim 33, Bryant et al. further teach “where the total thickness of the backing layer and the relief image printing layer is between about 0.045 and about 0.250 inches (paragraph 98).”
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In response to applicant's argument that Beh et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Beh et al. is clearly concerned with three dimensional printing, which is more than reasonably pertinent to Applicant’s endeavor; moreover, the teachings of Beh et al. are clearly relevant to the teachings of Bryant et al., especially the teaching of the method of allowing gradient porosities and mechanical strengths without any interface through the three dimensional printing process.  
Applicant’s argument that there is no teaching or suggestion in Beh et al. that would have led one skilled in the art to create a photocured structure comprising a photocured backing layer and a photocured relief image printing layer on the photocured backing layer by CLIP or three-dimensional printing is not persuasive.  However, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  See MPEP §2144(I).  In this instance, Examiner has provided an additional rationale which was reasoned from knowledge generally available to one of ordinary skill in the art: 
 	“Examiner asserts that one having ordinary skill in the art would realize that using the CLIP technique to combine the compressible backing layer with the relief image printing layer by varying the exposure of the liquid photopolymer would similarly save time by not having to separately manufacture the backing layer and then having to layer the relief image printing layer on top of it.   	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the CLIP technique to combine the compressible backing layer with the relief image printing layer by varying the exposure of the liquid photopolymer in order to save time in the process.  	Furthermore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the CLIP technique to form the different porosity backing areas (corresponding to the ‘foamed’ portions of the halftone portions as taught by AAPA) beneath the half tone image areas simultaneously with the more solid backing areas beneath the solid image areas in order to make the overall process more seamless and save further time.”See the last three paragraphs of the rejection of claim 1. Emphasis added.
For all these reasons, Examiner asserts that the rejection is valid and maintains the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853